JUSTICE GRAY
concurring in part and dissenting in part.
I agree entirely with the Court’s determination that the Tribe’s right to enforce the preferences for placement of Indian children provided in the Indian Child Welfare Act outweighs a parent’s request for anonymity. To allow a parent’s wish for anonymity to outweigh *390the Tribe’s right to ensure that the statutory preferences are applied would defeat the purposes of the Act.
I respectfully dissent, however, from the Court’s holding that the Act requires that the identity of Baby Girl Jane Doe’s mother be revealed “in this proceeding.” As the Court correctly states, § 1911(c) gives the Tribe the right to intervene in this proceeding for termination of parental rights. It is my view, however, that the proceeding at issue here is neither an adoptive placement under § 1915(a), nor a foster care or pre-adoptive placement under § 1915(c). No placement
— either foster care, pre-adoptive placement, or adoptive placement — is occurring in this proceeding for termination of parental rights. Pursuant to Montana procedures, the foster care or pre-adoptive placement occurred almost immediately after Baby Girl Jane Doe’s birth. No court proceedings were necessary for that placement under Montana law.
The adoption proceeding concerning this child is yet to come. Indeed, given Montana statutes and the location of the residence of the potential adoptive parents, the actual adoption proceeding will take place in another judicial district. It is in that proceeding, I submit, that the Tribe can and should assert its rights to the identity of this child’s mother in order to ensure proper application of the Act’s preferences. Requiring the Tribe to do so at that point is entirely consistent with both the Act and the U.S. Supreme Court’s conclusion in Mississippi Choctaw, quoted by the Court today, that “[t]he most important substantive requirement on state courts is that of § 1915(a), which, absent ‘good cause’ to the contrary, mandates that adoptive placements be made preferentially with (1) members of the child’s extended family, (2) other members of the same tribe, or (3) other Indian families.” (Emphasis added.) For that reason, I believe that it is inappropriate to consider the merits of the issue raised by the parties, namely, whether the interests of the Tribe in knowing the identity of the parent outweigh the parent’s interest in anonymity.
JUSTICE HARRISON joins in the foregoing concurrence and dissent of JUSTICE GRAY.
CHIEF JUSTICE TURNAGE joins in the opinion of JUSTICE GRAY.